Citation Nr: 9915498	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  97-28 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
July 1959 to July 1967, and in the United States Air Force 
from November 1967 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 RO rating decision that denied service 
connection for herniated lumbar disc.  The veteran submitted 
a notice of disagreement in September 1997, and the RO issued 
a statement of the case in September 1997.  The veteran 
submitted a substantive appeal in October 1997, and testified 
at a hearing in February 1998.  The RO hearing officer then 
denied service connection for herniated lumbar disc.

The issue of entitlement to service connection for a cervical 
spine disability will be addressed in the remand portion of 
this decision.  

In February 1999 correspondence, the veteran's representative 
raised the issue of service connection for the residuals of a 
fracture of the veteran's fifth toe, left foot, and residuals 
of a fracture of the veteran's left foot malleolus and distal 
fibula.  These service connection issues, which have not been 
adjudicated by the RO, will not be addressed by the Board and 
are referred to the RO.


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of a current low back 
disability.

2.  The veteran has not submitted competent (medical) 
evidence linking a current low back disability to an incident 
of service or to post-service symptomatology.



CONCLUSION OF LAW

The claim for service connection for a low back disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (Court) has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The chronicity standard is established by competent evidence 
of the existence of a chronic disease in service or during an 
applicable presumption period, and present manifestations of 
the same chronic disease.  The continuity standard is 
established by medical evidence of a current disability; 
evidence that a condition was noted in service or during a 
presumption period; evidence of post-service continuity of 
symptomatology; and medical, or in some circumstances, lay 
evidence of a nexus between the present disability and the 
post-service continuity of symptomatology.  This type of lay 
evidence, for purposes of well groundedness, will be presumed 
credible when it involves visible symptomatology that is not 
inherently incredible or beyond the competence of a lay 
person to observe.  Id.

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In this case, service medical records show that the veteran 
was treated for recurrent low back pain on his left side 
during his second term of active service in 1978 and in 1979.  
Examiners noted, at times, tenderness to the area; limited 
range of motion; and pain on lifting both legs with moderate 
pressure exerted.  One assessment of the veteran's back 
condition was a lower lumbar strain.  The evidence of record 
supports a finding that a back condition was noted in 
service.

Testimony of the veteran at the hearing in February 1998 was 
to the effect that he had trouble with his back, off and on, 
both in service and following his separation from service.  
He testified that surgery was required for a ruptured disc in 
1981, and that his problems with range of motion, weakness, 
and pain continued after that date.  He testified that he 
underwent a second back operation, which was required about 4 
or 5 years ago.  The veteran testified that he continues to 
have difficulty climbing stairs; that he has pain at his 
waist, which at times travels down his leg; that he cannot 
bend to touch his toes; that he is restricted in lifting; and 
that he has worn a back brace.

For purposes of well groundedness, the veteran's testimony as 
to the continuity of symptomatology of a back condition post-
service is presumed credible.  Savage, 10 Vet. App. at 496.  
The United States Court of Appeals for Veterans Claims has 
found that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  While a back condition 
was noted in service and continuity of symptomatology has 
been demonstrated by lay testimony, the Board finds that 
medical evidence is required to show whether any present low 
back disability is related to the post-service continuity of 
symptomatology.  Savage, 10 Vet. App. at 497-8; Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  This burden of 
submitting competent (medical) evidence of a relationship 
between any present low back disability and the post-service 
symptomatology may not be met merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id. There are neither post-service medical 
records of treatment for any back condition nor any surgical 
reports associated with the claims folder.  A review of the 
record shows that the veteran was expected to complete 
release forms so that the VA could obtain hospital records of 
the veteran's prior surgeries.  The veteran has failed to 
complete and return the necessary release forms, and the VA 
has been unable to obtain the veteran's medical records. 

Moreover, the Board notes that the claims folder does not 
contain medical evidence of a current low back condition.  A 
service-connection claim must be accompanied by evidence 
which establishes that the veteran currently has the claimed 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992);  see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  It is the veteran's burden to submit evidence of a 
current disability.  The absence of such evidence makes the 
claim not plausible and, therefore, not well-grounded.

The Board notes that the RO denied the claim for service 
connection for a low back disability on the merits and finds 
no prejudice to the veteran in appellate denial of the claim 
as not well grounded.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The veteran is advised that he may reopen the claim for 
service connection for a low back disability at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report demonstrating the current presence of a low 
back disability, and a medical opinion that links the 
veteran's current low back disability to an incident of 
service or to the continuing post-service symptomatology.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

The claim for service connection for a low back disability is 
denied as not well grounded.



REMAND

A January 1999 RO rating decision denied service connection 
for a cervical spine disability.  In correspondence dated in 
February 1999, the veteran disagreed with that determination, 
thereby placing this issue in appellate status.  38 C.F.R. 
§§ 20.200, 20.201 (1998).  A review of the record does not 
show that this issue has been made the subject of a statement 
of the case, and it should be.  Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  
The Board may not address this issue until the veteran has 
been sent a statement of the case.  38 C.F.R. § 20.200; 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In view of the above, the case is REMANDED to the RO for the 
following action:

The RO should send the veteran and his 
representative a statement of the case on 
the issue of entitlement to service 
connection for a cervical spine 
disability.  The veteran should be 
advised that he must submit a VA Form 9 
or substantive appeal within 60 days in 
order to obtain appellate consideration 
of this issue.

If a timely substantive appeal is received with regard to the 
above issue, the case should be sent to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

